Exhibit FOURTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT FOURTH AMENDMENT, dated as of September 30, 2008 (this “Amendment”), to the Receivables Purchase Agreement, dated as of July 25, 2007 (as amended, restated, modified or supplemented from time to time, the “RPA”), by and among Olin Funding Company LLC (the “Seller”), CAFCO, LLC, as an Investor, Citibank, N.A., as a Bank, Citicorp North America, Inc. (“Citi”), as the Program Agent, Citi, as an Investor Agent, and Olin Corporation (“Parent”), as Collection Agent.Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the RPA. WHEREAS, pursuant to Section 11.01 of the RPA, the parties hereto have agreed to amend the RPA as described herein in order to reflect the addition of Pioneer Americas LLC (“Pioneer) as a “Seller” under the Originator Purchase Agreement and as an Originator under the RPA. NOW THEREFORE, the parties hereto agree as follows: 1.Amendment to the RPA.Effective as of the date on which all of the conditions precedent set forth in Section 2 hereof shall have been satisfied: a.The second sentence of the definition of “Originator” in Section1.01 of the RPA is amended by deleting the phrase “At the date of this Agreement,” and replacing it with the phrase “At September30, 2008.” b.The definition of “Undertaking” in Section 1.01 of the RPA is amended and restated in its entirety to read as follows: “Undertaking” means, collectively, each of the Undertaking Agreements made by the Parent in favor of the Seller, and assigned to the Program Agent, and relating to the obligations of one or more Originators (other than the Parent), substantially in the form of AnnexF hereto, as the same may be amended, modified or restated from time to time. c.Schedule I (Lock-Boxes/Deposit Accounts) is deleted and replaced with ScheduleI hereto. d.ScheduleVI (Originators) is deleted and replaced with ScheduleVI hereto. 2.Effectiveness.This Amendment shall become effective as of the date hereof at such time as (a)executed counterparts of this Amendment have been delivered by each party hereto to the other parties hereto, (b)the Program Agent shall have received a duly executed copy of the Third Amendment to the Originator Purchase Agreement, in form and substance satisfactory to it, (c)all of the conditions to effectiveness set forth in the Third Amendment to the Originator Purchase Agreement have been satisfied and (d)the Program Agent shall have received a duly executed copy of an Undertaking Agreement, in the form of Annex F to the RPA, with respect to Pioneer. 3.Representations and Warranties. a.The Seller reaffirms and restates each of the representations and warranties contained in Section 4.01of the RPA, as amended by this Amendment, and for the purpose of making such representations and warranties, each reference in
